 



EXHIBIT 10.1
October 18, 2006
Via Facsimile: (585) 242-8677
Zapata Corporation
100 Meridian Centre, Suite 350
Rochester, New York 14618
Attn: Avram A. Glazer
Gentlemen:
     Reference is made to that Stock Purchase Agreement dated as of September 8,
2006 (the “Agreement”), by and between Zapata Corporation, a Nevada corporation
(the “Seller”), and Omega Protein Corporation, a Nevada corporation (the “
Purchaser ”). All capitalized terms not otherwise defined herein shall have the
meaning given them in the Agreement.
     Section 7.10(a)(i) of the Agreement requires that the Purchaser, as
promptly as practicable after the date of the Agreement, but no less than 20
business days thereafter, file, a Registration Statement on Form S-3 pursuant to
Rule 415 for the resale of the Remaining Shares.
     The Seller has requested that the Purchaser delay the filing of the
Registration Statement until such time as the Seller notifies the Purchaser, in
writing pursuant to Section 12.1 of the Agreement, of a new deadline for the
filing of the Registration Statement, which notification shall precede the new
deadline by at least 15 business days.
     By executing this letter, the Seller hereby agrees to suspend the
Purchaser’s obligation to perform the requirement contained in
Section 7.10(a)(i) of the Agreement that the Registration Statement for the
resale of the Remaining Shares be filed by the Purchaser with the Commission as
promptly as practicable after the date of the Agreement, but no less than 20
business days thereafter. The Purchaser and the Seller further agree that the
Purchaser shall file the Registration Statement with the Commission by the new
deadline set by the Seller, notification of which shall precede the new deadline
by at least 15 business days. Notification of the new deadline shall be given in
writing pursuant to Section 12.1 of the Agreement.
     Except as may be expressly set forth in this letter, all provisions, terms
and conditions in the Agreement remain unmodified and in full force and effect.

            Very truly yours,

OMEGA PROTEIN CORPORATION
      /s/ John D. Held       John D. Held      Executive Vice President   

-5-



--------------------------------------------------------------------------------



 



         

October 20, 2006

Page 2
Acknowledged as of the date first written above:

          ZAPATA CORPORATION
 
        By:   /s/ Leonard DiSalvo      
 
  Name:   Leonard DiSalvo
 
  Title:   Chief Financial officer

cc:   Woods Oviatt Gilman LLP
2 State Street
700 Crossroads Building
Rochester, New York 14614
Attn: Gordon Forth
Via Facsimile: (585) 987-2901



  Porter & Hedges, L.L.P.
1000 Main Street, 36th Floor
Houston, Texas 77002
Attn: Robert G. Reedy
Via Facsimile: (713) 226-6274


-6-